Citation Nr: 0033739	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-20 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 decision by the 
RO.

(The matter of the veteran's entitlement to an increased 
rating for PTSD is addressed in the REMAND below.)


FINDINGS OF FACT

1.  The veteran has a hearing disability that can be 
attributed to active military service.

2.  The veteran has tinnitus that can be attributed to active 
military service.


CONCLUSIONS OF LAW

1.  The veteran has defective hearing that was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1154 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.102, 3.385 (2000); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

2.  The veteran has tinnitus that was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1154 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303 
(2000); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that service connection should be 
granted for defective hearing and tinnitus.  He says that 
both disorders can be attributed to noise exposure in 
service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).

In the present case, the Board finds that the evidence 
supports the veteran's claims of service connection for 
defective hearing and tinnitus.  A private audiological 
report, dated in February 1999, shows that he has a current 
hearing disability as defined by VA regulation, see 38 C.F.R. 
§ 3.385 (2000), and the Board finds no reason on the current 
record to doubt his assertion that he suffers from tinnitus 
as well.  His allegations of noise exposure in service are 
consistent with the circumstances, hardships, and conditions 
of his service, see 38 U.S.C.A. § 1154(b) (West 1991), and a 
VA audiologist opined in an October 1999 report, in essence, 
that the veteran's defective hearing and tinnitus are 
consistent with, and can be attributed to, at least in part, 
in-service noise exposure.  That report is uncontradicted by 
other medical opinion evidence of record.  The evidence, at a 
minimum, gives rise to a reasonable doubt on the question of 
service connection.  See 38 C.F.R. § 3.102 (2000).  Service 
connection for defective hearing and tinnitus is therefore 
granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See 

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The new law has no impact on the veteran's claims of service 
connection for defective hearing and tinnitus.  The is so 
because the Board is granting those claims.  Adjudication of 
those two claims, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 
 

ORDER

Service connection for defective hearing is granted.

Service connection for tinnitus is granted.


REMAND

The above-cited Veterans Claims Assistance Act of 2000 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO has not yet 
considered the veteran's PTSD claim in the context of the new 
law.  Nor has the veteran had an opportunity to litigate the 
claim in that context.  Consequently, in order to ensure the 
veteran due process of law, and to avoid the possibility of 
prejudice, the Board will remand the PTSD claim to the RO.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining copies of any and all reports relating to 
VA treatment the veteran has received for psychiatric 
difficulties, to include reports of any outpatient 
psychiatric treatment in June 1999, referenced in the report 
of a June 1999 VA compensation examination.  The action 
should also include providing the veteran with a new 
psychiatric examination.  38 C.F.R. §§ 3.327, 4.2, 19.9 
(2000).

The PTSD claim is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include obtaining copies of any and all 
reports relating to VA treatment the 
veteran has received for psychiatric 
difficulties, to include reports of any 
outpatient psychiatric treatment in June 
1999, referenced in the report of a June 
1999 VA compensation examination.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo a psychiatric 
examination for purposes of assessing 
the current severity of his PTSD.  The 
examiner should review the claims 
folder.  The examiner should 
specifically indicate whether the 
veteran's PTSD is severe enough to 
interfere with his social and 
occupational functioning or to require 
continuous medication; whether his 
symptoms are controlled by continuous 
medication; whether his symptoms 
decrease work efficiency continuously, 
occasionally, or only during periods of 
significant stress; whether he has panic 
attacks and, if so, whether they occur 
less than once a week, once a week, more 
than once a week, or continuously; 
whether there is memory loss and, if so, 
whether it relates to the short- or 
long-term memory and whether it is mild 
(relating to names, directions, or 
recent events) or more severe (relating 
to one's own name, one's own occupation, 
or the names of close relatives); and 
whether the condition is manifested by 
depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, flattened 
affect, difficulty in understanding 
complex commands, impaired judgment 
and/or abstract thinking, disturbances 
of motivation or mood, suicidal 
ideation, obsessional rituals that 
interfere with routine activities, 
impaired impulse control, spatial or 
temporal disorientation, neglect of 
personal appearance and hygiene, gross 
impairment of thought processes or 
communication, grossly inappropriate 
behavior, persistent delusions or 
hallucinations, persistent danger of 
hurting oneself or others, an inability 
to perform the activities of daily 
living, difficulty in adapting to 
stressful circumstances, difficulty in 
establishing and maintaining effective 
work and/or social relationships, or 
circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or 
irrelevant speech.  The examiner should 
provide an adaptive-functioning score 
and an explanation of the score's 
meaning in the context of applicable 
rating criteria.  If psychiatric 
disorders other than PTSD are noted, the 
examiner should, to the extent feasible, 
describe the level of disability due to 
PTSD alone.  If certain symptomatology 
cannot be dissociated from one disorder 
or the other, that should also be noted 
in the report of the examination.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the claim for an 
increased rating for PTSD.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this remanded issue.

The remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 

all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



